Citation Nr: 1224658	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service connected right knee chondromalacia (right knee disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left eye injury, to include left eye numbness, twitching, loss of vision, and a scar.  

3.  Entitlement to an initial disability rating in excess of 10 percent for eczema.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the service connected right knee chondromalacia.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1988 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for his left eye disability and his right knee disability, and assigned a 10 percent disability rating, respectively, and denied service connection for his left knee disability.  

As provided above, the RO granted the Veteran's claim of service connection for residuals of a left eye injury, to include left eye numbness and twitching in the April 2008 rating decision.  In March 2011, the Veteran filed a claim of service connection for loss of vision of the left eye, secondary to the service-connected left eye disability.  The Veteran indicated that his vision was becoming increasingly blurry in the left eye.  The scope of a disability claim includes any disability that may reasonably be encompassed by an appellant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has asserted a claim for residuals of his left eye injury, which include his neurologic deficits of left eye numbness and twitching as well as any loss of vision.  In the April 2008 rating decision, the RO also referenced rating his scar near his left eye as a residual of the left eye disability.  Accordingly, the Board has recharacterized the claim as residuals of a left eye injury, to include numbness and twitching, loss of vision, and a scar.  

The issue of entitlement to service connection for as left knee disorder as well as for an initial ratings for a left eye disorder and eczema are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability manifests itself with symptoms of pain, stiffness, flexion to 100 degrees and extension to zero degrees.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided a predecisional letter dated in December 2007, which satisfied the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  Nevertheless, in cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Specifically, the Veteran already submitted a notice of disagreement (NOD) with the initial disability rating assigned for the right knee disability, triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing an August 2009 statement of the case (SOC) and March 2012 supplemental statement of the case (SSOC).  These documents informed the Veteran of the regulations pertinent to his appeal, including the applicable rating criteria, advised him of the evidence that had been reviewed in connection with his appeal, and provided him reasons for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  See Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  Private treatment records identified by the Veteran have been obtained to the extent possible.  The Veteran has not pointed to additional documents which he felt were relevant to his claim.  The duty to assist in obtaining relevant treatment records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran for increased rating claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded an examination in February 2012 to evaluate the nature and severity of his right knee disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examination is adequate as it relates to the Veteran's right knee disability as it is predicated on a review of medical records and the examiner fully addressed the rating criteria that are relevant to rating the disability at issue here.  

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).




II. Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran is currently assigned an initial disability rating of 10 percent under Diagnostic Code (DC) 5262.  DC 5262 provides a 10 percent disability rating for malunion of the tibia and fibula with a slight knee disability.  See 38 C.F.R. § 4.71a, DC 5262.  A 20 percent rating is warranted for malunion of the tibia or fibula with moderate knee disability.  Id.  A 30 percent rating is warranted for malunion with a marked knee disability.  Id.  For a 40 percent rating, the evidence must show nonunion of the tibia or fibula with loose motion requiring a brace.  

The schedule of ratings does not define "slight," "moderate," and "severe."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Board has also considered, but did not limit its consideration to, the following codes in evaluating the Veteran's disability: DC 5257, instability; DC 5260, limitation of flexion of leg, and DC 5261, limitation of extension of leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent disability is contemplated when such impairment is moderate, and a 30 percent disability evaluation is warranted when it is severe.  Id.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under DC 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

DC 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 45 degrees, a 10 percent evaluation is assigned.  When flexion is limited to 30 degrees, a 20 percent rating is assigned.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a DC 5260.  DC 5261 provides for limitation of the extension of the leg.  When extension is limited to 10 degrees, a 10 percent rating is assignable.  When the limitation is to 15 degrees, 20 percent is warranted.  A 30 percent rating is assignable when extension is limited to 20 degrees; when extension is limited to 30 degrees, a 40 percent is assigned; and when it is limited to 45 degrees, a 50 percent evaluation is assigned.  See 38 C.F.R. § 4.71a DC 5261.  Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  Separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). (i.e. the limitation of motion codes).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected right knee disability does not warrant an initial disability rating in excess of 10 percent.

Private medical records dated from November 2006 to January 2007 indicate that the Veteran had problems with his right patella for which he was diagnosed with right knee patellar chondromalacia; and the doctor recommended that the Veteran avoid excessive running or squatting.  His McMurray test was normal and there was no radial tear of the meniscus found.  

The Veteran was afforded an April 2008 VA general examination where his right knee disability was evaluated.  During the examination, the Veteran indicated that his knee produced grinding but no locking or giving away.  Crepitus subpatellar was found in the right knee.  The Veteran indicated that precipitating factors for his right knee pain included overuse, movement out of the ordinary, and squatting.  The Veteran indicated his function in the knee was cut to about 50 percent during flare-ups.  His right knee range of motion was from 0 to 135 with no reduction in the range of motion after three repetitions due to pain, fatigue, weakness, lack of endurance, and/or incoordination.  X-rays of his bilateral knees dated in April 2008 showed no definite or significant bony abnormality identified.  He was diagnosed with right knee chondromalacia.  The examiner noted that this disability mildly affected his ability to drive, do chores, shopping, exercise, participate in recreational activity, or travel.  

The Veteran was afforded a VA examination in February 2012 where he was diagnosed with right knee chondromalacia, degenerative joint disease of the bilateral knees.  During the examination, the Veteran indicated that he experienced intermittent pain since his in-service injury.  He also indicated that he had to stoop or bend forward with a little hyperextension of the knee with flare-ups of the pain.  

On examination, the Veteran's right knee flexion was to 100 degrees with no objective evidence of painful motion.  His right knee extension was to 0 degrees, again with no objective evidence of pain.  There was no additional limitation of motion after repetition.  The examiner found that the Veteran had functional loss, to include less movement than normal, incoordination, impaired ability to execute skilled movements, painful movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was tenderness or pain to palpation.  However, his muscle strength was normal as was his right knee stability.  There was no recurrent patellar subluxation or dislocation noted.  There was also mild effusion present bilaterally with no popliteal bursal enlargement.  He indicated wearing a brace on a regular basis.  An x-ray report of the right knee showed minimal medial compartment joint space narrowing.  The examiner also noted that the Veteran's knee disability impacted his ability to perform his job, to include difficulty performing inventories due to the stairs, stooping, and squatting required of job.    

The Veteran's flexion is not limited to 30 degrees under DC 5260 and his extension is not limited to 15 degrees.  The Veteran does not meet the criteria for a 10 percent rating under limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5260.  The Board finds that the Veteran's extension is normal and noncompensable.  See 38 C.F.R. § 4.71a, DC 5261.  

The Veteran has been diagnosed with degenerative joint disease.  DC 5010 indicates that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  DC 5003 states that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  The Veteran already receives a 10 percent rating for limitation of flexion for his right knee.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.  There is, in this case, only one major joint involved; therefore, a higher rating is not warranted under DC 5003.  See id.

Higher ratings under DCs 5260 and 5261 are not warranted.  Further, the medical evidence does not support a finding of knee instability.  In fact, the January 2007 private treatment record provides that the Veteran's McMurray test was normal.  The Veteran's anterior, posterior, and medial lateral instability tests were normal during the February 2012 VA examination.  As such, a rating in excess of 10 percent under DC 5257 is not warranted.  38 C.F.R. § 4.71a, DC 5257.  

With respect to DC 5262, the evidence of record provides that the Veteran has a slight right knee disability.  Specifically, while the Veteran has reduced range of motion of his right knee, it does not even meet the schedular evaluation for a 10 percent rating, and he is still able to ambulate, even if he is unable to do excessive running.  Further, no instability was found; his muscle strength was normal; there was no recurrent patellar subluxation or dislocation found; and his muscle strength and neurological functioning was normal.  While the Veteran has complained of continued right knee pain, this is incorporated in the 10 percent rating.  As such, a rating in excess of 10 percent under DC 5262 is not warranted.  

The Board has also considered the rule of DeLuca.  The Veteran has consistently complained of pain, tenderness, and stiffness in his knee.   The April 2008 examiner noted pain with a limitation on walking.  The February 2012 examiner also provided that the Veteran has less movement than normal, incoordination or impaired ability to execute skilled movements, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  However, the Board finds that the Veteran has already been compensated for these symptoms pursuant to the rating criteria.  

The Board has considered other possible avenues for a higher rating.  The Ratings Schedule provides ratings for ankylosis (DC 5256), knee impairment with cartilage (DC 5258), symptomatic removal of semilunar cartilage (DC 5259), and genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  The medical evidence does not show that the Veteran suffers from these disorders.  These diagnostic codes are not for application.  

The Veteran submitted his own lay statements in support of his right knee claim dated in March 2008 which provides that the Veteran has had a knee problem for years.  He indicated that his right knee started to hurt in 2001.  He asserted that when he was reassigned to ROTC duty he was required to perform more infantry related tasks such as on foot land navigation or increased road marches, which exacerbated his pain.  The Veteran also submitted a third party, buddy statement which indicated that due to the Veteran's knee pain during his service with the ROTC as he was unable to fully participate during morning physical fitness and was excused from high impact exercise.  The Board acknowledges the Veteran's assertions that he deserves higher ratings for his right knee disability.  He can attest to factual matters, of which he has firsthand knowledge, e.g., that he experiences knee pain and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Again, these statements must be viewed in conjunction with the objective medical evidence described above.  

The Board has considered the possibility of staged ratings.  See Fenderson, 12 Vet. App. 119.  The record contains no evidence demonstrating that staging is warranted.  Rather, the evidence shows that the disability has not changed substantially and that uniform evaluation is applicable.  
 
The Board has also considered whether a referral for extra-scheduler rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned scheduler evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate is required for extra-scheduler consideration referral).

The scheduler evaluation for the Veteran's right knee disability is adequate.  The Veteran disagrees with the ratings primarily on the basis of painful residuals.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the scheduler criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  The available scheduler evaluation for this service-connected disability is adequate.  Referral for extra-scheduler consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-scheduler consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has not indicated that he is unemployed.  In fact, the February 2012 VA examination indicates that his service-connected knee disability impacts his ability to do inventories as he is restricted from going up stairs or squatting.  This indicates that he is currently employed.  While the record indicates that some modification may be required due to his right knee disorder, it does not show that the right knee disorder impacts his ability to obtain substantial employment.  The record does not show that he is incapable of obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The evidence warrants a 10 percent evaluation for his right knee disability.  Consequently, the benefit-of-the-doubt rule does not apply and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.


REMAND

Reasons for Remand:  To provide VA examinations and readjudicate the claims

VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Left Eye Disability

The Veteran was provided an eye examination in February 2008 which indicated that his pupils were equal and reactive to light without afferent defect.  His extraocular motility was full, and his intraocular pressures were within normal limits bilaterally.  External examination showed the entire palperbral fissure to be slightly inferiorly displaced compared to the right.  He demonstrated hypoesthesia of the zygomatic region.  Slip lamp examination showed clear cornea and lens bilaterally.  Funduscopic examination with indirect ophthalmoscopy showed a cup-to-disc ratio of 0.2 in each eye, with healthy discs, maculae, and vessels.  The examiner opined that the Veteran's residual left periorbital numbness of left eye and the eyelid twitching were associated with his in-service injury.

In a February 2011 private treatment note from a Dr. Maddox, the Veteran reported a worsening of his vision.  The note provides that there was evidence of an old trauma.  

The Veteran was provided another VA eye examination in January 2012 where he indicated that within the last two years his vision had become increasingly more blurry in the left eye.  On examination, the Veteran's intraocular pressure was 12 mmHg in the left eye.  His pupils were equal, round, and reactive to light with no afferent papillary defect.  His extraocular motility was full in both eyes.  External and slit-lamp examination of his lids, conjuctivea, cornea, anterior chamber, and lens were normal.  Dilated ophthalmoscopy revealed a healthy appearing optic nerve in both eyes.  In his left retina, there was a small white, vertical choroidal scar just temporal to the optic nerve, which did not appear visually significant.  

Missing from this examination is any discussion on the severity of the Veteran's neurologic left periorbital numbness or left eyelid twitching.  Furthermore, the RO in the April 2008 rating decision also indicated that the Veteran was being evaluated for the scar near his left eye.  The examination report is silent for any evaluation of the scar found on the lateral corner of the left eye and upper eyelid.  Finally, while the examiner provided examination results related to the Veteran's visual acuity, he did not indicate whether any loss of vision was related to the residuals of his left eye injury.  Furthermore, the January 2012 eye examination is inadequate as there is no discussion of fundoscopic findings under 38 C.F.R. § 4.75 for a visual acuity examination.  Further, it appears that the Veteran's visual acuity did not change all that much between the February 2008 and January 2012 examinations.  However, he still asserts that his eye sight has become blurry which may indicate some abnormality of the muscle function of his eye.  On remand, the examiner should evaluate the Veteran's muscle function of the left eye pursuant to 38 C.F.R. § 4.77.  As such, a remand is necessary to obtain a discussion on the neurological defects for which the Veteran has been rated under 38 C.F.R. § 4.124a, as well as any impairment to his vision under 38 C.F.R. § 4.75, 4.77, and 4.84a (2008), and the scar on his face under 38 C.F.R. § 4.118 (2008).  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Again, the Board notes that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Furthermore, the Board notes that the applicable regulations pertaining to the Veteran's eyelid twitching and numbness were not included in the August 2009 statement of the case or the March 2012 supplemental statement of the case.  The regulations relating to the impaired vision and scars are not associated in these adjudications.  It is noted that the criteria for rating visual disabilities (73 Fed. Reg. 66,543 (2008)) and skin disabilities (73 Fed. Reg. 54,708-54,712 (2008)) were amended during the pendency of this appeal.  It is indicated in the Federal Register that these amendments shall apply to all applications for benefits received by VA on or after October 23, 2008 for the skin disabilities, and on or after December 10, 2008 for the visual disabilities.  As the Veteran's claim was received prior to these dates, the amended provisions are not for application here.  As such, the RO should furnish the Veteran and his representative with a supplemental statement of the case, to include all relevant regulations relating to scar disabilities as in effect prior to October 23, 2008, and all relevant regulations relating to visual disabilities as in effective prior to December 10, 2008.  

Left Knee Disability

The Veteran was afforded a VA examination in April 2008 and in February 2012 to evaluate his knee disabilities.  Again, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  As will be discussed below, the Board finds that a medical opinion is necessary to determine the nature and etiology of the Veteran's left knee disability.  

In the April 2008 VA examination report, the Veteran complained that there was some soreness of the left knee when his right knee was acting up or when he overcompensated with more weight on the left.  The Veteran indicated that he was less active and therefore his knee did not bother him as much.  The examiner noted that, to a lesser extent than the right knee, the Veteran experienced flare-ups of the left knee joint after overuse, movement out of the ordinary, or squatting.  There was tenderness at the medial joint line.  The Veteran was diagnosed with an asymptomatic left knee with crepitus.  

The Veteran was afforded a February 2012 VA examination where he was diagnosed with degenerative joint disease of the bilateral knees.  The February 2012 x-ray report of the left knee indicated a clinical history of chrondromalacia and found medial compartment joint space narrowing.  However, the examiner does not provide an etiological opinion as to whether the Veteran's left knee was caused or aggravated by his service-connected right knee disability or was directly related to his military service.  

The RO has denied the Veteran's left knee claim on the basis that he does not have a current disability.  However, as provided above, the February 2012 VA examiner diagnosed the Veteran with bilateral degenerative joint disease and the February 2012 x-ray report notes a history of chondromalacia and establishes and medial compartment joint space narrowing.  Therefore, it appears that the Veteran has been provided with a current left knee diagnosis.  Further, the April 2008 examiner implied that the Veteran's left knee disorder may be related to his right knee in so much as the Veteran overcompensates when he experiences right knee flare-ups of pain.  

The Board notes that the Veteran asserts his left knee was caused or aggravated by his right knee disability.  He asserts that he is forced to overcompensate when his right knee flares-up.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to his left knee disorder.  He is not competent to provide a lay diagnosis or etiological opinion regarding his degenerative joint disease of the left knee.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.   

Eczema 

During the pendency of this appeal, the Veteran raised a claim of service connection for eczema in August 2009 which was subsequently granted in a November 2009 rating decision and evaluated as 0 percent disabling, effective August 28, 2009.  He filed a notice of disagreement for the noncompensable evaluation in December 2009 and his eczema was thereafter increased from 0 to 10 percent in a March 2012 rating decision.  

The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, Vet. App. 238 (1999). This claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent for service connected eczema.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s) to evaluate the nature and severity of all residuals of his left eye injury.  The Veteran has asserted that his residuals have increased in severity.  Specifically, he provides that he now has impaired left eye vision which is a residual of his left eye injury.  The examiner is asked to provide a diagnosis for any impaired vision, and if so, determine whether it is related to his left eye injury.  He/she is also asked to determine the nature and severity of any eye impairment.  Additionally, the examiner is asked to provide fundoscopic findings for any visual acuity tests as well as perform a muscle function test to evaluate whether the Veteran's blurry vision is caused by injury to the extrinsic muscle of the eye or the motor nerves supplying these muscles.  The measurements should be performed using a Goldman Perimeter Chart.   

Additionally, the Veteran has provided that his left eye numbness and twitching are residuals of his left eye injury.  The VA examiner is asked to evaluate the nature and severity of any neurological deficits resulting from his left eye injury and provide an opinion as to whether these neurological problems have increased in severity since the February 2008 eye examination.

Finally, the examiner is asked to discuss the nature and severity of the scar found near his left eye.  A discussion of the size and composition of the scar would be helpful.  Specifically, the examiner should determine whether the scar is deep, unstable, superficial, and/or painful as well as whether it limits function.  

The Veteran's claims file must be available to and reviewed by the examiner in conjunction with the examination, and such should be noted in the examination report.  All signs and symptoms of the service connected residuals of the left eye injury should be reported in detail.  

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  For example, no medical expert could provide the requested opinion because information from service or shortly thereafter is missing; current medical knowledge could yield many possible answers and/or opinions; the examiner lacks the expertise to render the requested opinion; or other testing is needed. In so doing, the examiner should also identify the evidence required in order to render a non-speculative opinion.  Thereafter, the RO should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.

2. Notify the same examiner who performed the February 2012 VA examination, if possible, and ask him to clarify whether the Veteran has a current left knee disability and, if so, then to provide a medical opinion as to whether the Veteran's left knee disability is related to his service-connected right knee disability and/or directly related to service.  The claims file must be reviewed by the examiner and such review should be noted on the examination report.  All indicated tests should be performed and all clinical findings reported in detail.  

The examiner is asked to specifically review the April 2008 VA examination report, which did not provide a diagnosis of the left knee; the February 2012 VA examination report, which provided a diagnosis of degenerative joint disease of the bilateral knees as shown on x-ray film; and the February 2012 x-ray report, which indicated mild medial compartment joint space narrowing and a history of chondromalacia.  The examiner is asked to clarify which x-ray film he is referred to in the February 2012 report to diagnose the Veteran with degenerative joint disease of the left knee and clarify whether the Veteran's history of chondromalacia referred to in the February 2012 x-ray report is actually for his right knee.  

The examiner should state a medical opinion as to whether it is at least as likely as not that any current left knee disability is caused or aggravated by his service-connected right knee disability, as opposed to its being more likely due to some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. The RO should issue a Statement of the Case to the Veteran and his representative addressing the issue of entitlement to an initial disability in excess of 10 percent for service connected eczema.  The Statement of the Case should include all relevant law and regulations pertaining to the claim and must reflect consideration of assigning separate ratings for any manifestations which are not duplicative or overlapping.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302 (2011).  The issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.  

4. The RO should also review all of the evidence since the issuance of the March 2012 statement of the case and readjudicate the left eye disability and left knee disability claims on the merits.  All relevant regulations relating to the Veteran's increased rating for a left eye disability should be furnished in the supplemental statement of the case, as noted above, to include 38 C.F.R. § 4.118, DCs 7800 to 7805 (2008); 38 C.F.R. §§ 4.75, 7.84a, DCs 6009, 6079 (2008); 38 C.F.R. § 4.124a, DCs 8205, 8207 (2011).  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.






(Continued on next page)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


